STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

KIMBERLY           DUFRENE                                                                           NO.         2021    CW     1217


VERSUS


CHARLES          T.       COLEMAN,             DDS,

DMD,    AND        CHARLES           T.        COLEMAN,
                                                                                                           FEB 18 2022.
A    PROFESSIONAL                   DENTAL
CORPORATION




In    Re:             Charles             T.     Coleman,             DMD,       and    Charles            T.     Coleman,        DMD,

                      A        Professional                     Dental            Corporation,                   applying             for

                      supervisory                     writs,              22nd      Judicial               District            Court,
                      Parish         of        St.    Tammany,             No.    2020- 11134.



BEFORE:               McCLENDON,                WELCH,          AND       THERIOT,       JJ.


        WRIT           GRANTED.                 Louisiana             Code        of     Civil         Procedure               article

966( B) (    2)        expressly               states, "[            a] ny opposition                to         the motion [          for

summary judgment]                         and        all    documents             in    support        of        the    opposition
shall        be       filed          and        served          in    accordance              with        Article         1313        not

less        than       fifteen            days        prior          to
                                                   hearing on the motion."  The
                                                                           the
deadline              established  in Article 966( B)( 2) is mandatory, and the
district              court  has no discretion to extend the time by which a
party        must           file      an         opposition.                 Auricchio          v.         Harriston,            2020-
01167 (       La.           10/ 10/ 21),                        So. 3d                   2021        WL         5865496        at *    1.
Herein,                   the          district                      court             erred              in           considering
plaintiff/ respondent,                                 Kimberly                  Dufrene'      s,          untimely              filed
opposition                to    defendants/ relators,                            Charles       T.     Coleman,           DDS,     DMD,
and     Charles                T.     Coleman,              A    Professional                 Dental             Corporation' s,
Motion        for
            Summary                            Judgment.             Dufrene        filed       her        opposition            seven

days prior to the summary judgment                                               hearing,           rather        than    at     least
fifteen            days         before,               as    required              by La.            Code         Civ.     P.      art.

966( B)(     2).           As        such,            the       district               court'   s      August            11,      2021
judgment,              denying                 defendants'                Motion        for     Summary            Judgment            is
vacated,              and      the    matter           is       remanded          to    the     district            court       for     a
ruling           on         defendants'                    Motion          for         Summary         Judgment               without

consideration                   of    plaintiff' s                   opposition.           See       Auricchio,            2021        WL
5865496          at * 3.


                                                                      PMC
                                                                      JEW
                                                                      MRT




COURT       OF     APPEAL,            FIRST          CIRCUIT




       DEPUTY             OLEA       OF        COURT
                 FOR       THE      COURT